— Motion to direct restitution denied, without costs, on condition that within twenty days from the entry of the order hereon, the intervener respondent file an undertaking, with corporate surety, in the sum of $500, to refund the fine in the event the Court of Appeals affirms the order of this court or dismisses said respondent’s pending appeal therefrom; and on the further condition that said appeal be diligently prosecuted in the Court of Appeals; otherwise motion granted. [See 266 App. Div. 878, 923.] Present — Cióse, P. J., Hagarty, Carswell, Adel and Aldrich, JJ.